EXHIBIT 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, made as of April 7, 2017 (this “Agreement”), by and
between Castle Brands Inc., a Florida corporation (the “Company”), and Alejandra
Pena (“Executive”).

In consideration of the mutual covenants set forth in this Agreement, the
parties hereto agree as follows:

AGREEMENT:

1. Employment. Subject to the terms of this Agreement, the Company agrees to
employ Executive, and Executive agrees to accept such employment as the Senior
Vice President – Marketing of the Company. As such, Executive will have
responsibility for such job-related duties as will be assigned to Executive from
time to time by the Board of Directors, the President or the Chief Operating
Officer of the Company or their respective designees.

2. Performance of Services. Executive agrees that throughout the term of his
employment hereunder he will devote his full business time, attention, knowledge
and skills, faithfully, diligently and to the best of his ability, in
furtherance of the business of the Company and its direct or indirect
subsidiaries and will perform the duties assigned to him from time to time
pursuant to Section 1 hereof, subject, at all times, to the direction and
control of the Board of Directors, the President or the Chief Operating Officer
of the Company or their respective designees, and to the policies of the Company
generally applicable to its executives. During the term of his employment
hereunder, Executive will not accept other employment or permit his personal
business interests to materially interfere with his duties hereunder.

3. Term. Executive will be employed for a term commencing on April 1, 2017 (the
“Effective Date”) and ending on March 30, 2020 (the “ Initial Term”) and shall
be automatically renewed for successive one (1) year terms, (each such term a
“Renewal Term” and, collectively, with the Initial Term, the “Term”), unless
(i) Executive or the Company gives to the other party written notice of such
party’s intention not to renew no later than sixty (60) days prior to the end of
the Initial Term or the applicable Renewal Term, as the case may be, or
(ii) Executive’s employment is terminated prior to the expiration of the Term
pursuant to Section 6 hereof.

4. Compensation. During the Term of this Agreement the Company agrees to pay to
Executive:

(a) Salary. A salary (the “Base Salary”) at the rate of US$210,058 per year,
payable in accordance with the Company’s standard payroll practices for
executives as in effect from time to time. Such Base Salary may be increased
(but not decreased), in the sole discretion of the Compensation Committee of the
Board of Directors of the Company, on the basis of periodic reviews, which shall
occur no less frequently than on an annual basis.

(b) Stock Awards. Executive shall be eligible for options to purchase Common
Stock of the Company or other stock awards to the extent granted by the
Compensation Committee of the Board of Directors of the Company.

(c) Incentive Bonus. In each fiscal year, the Executive shall be eligible to
receive an annual performance bonus (“Incentive Bonus”) equal to up to 30% of
the Base Salary in effect on March 31 of such fiscal year, subject to successful
achievement of goals and objectives to be agreed upon by the Executive and the
Compensation Committee of the Board of Directors of the Company, payable in
accordance with the Company’s standard practices for executives as in effect
from time to time.

(d) Vacation. Executive shall be entitled to twenty-five (25) paid vacation days
in each calendar year, plus paid Company holidays.

(e) Other Benefits. Executive will be entitled to participate, to the extent he
is eligible under the terms and conditions thereof, in all profit-sharing,
hospitalization, insurance, medical, disability, or other fringe benefit or
executive perquisite plans generally available to other senior executives of the
Company.

5. Expenses. The Company will reimburse Executive for all expenses reasonably
incurred by him in connection with the performance of his duties hereunder and
the business of the Company upon the submission to the Company of appropriate
invoices therefor, all in accordance with the Company’s policies and procedures
as in effect from time to time for senior executives of the Company.

6. Termination.

(a) Termination by the Company Without Cause or Non-Renewal of Term by the
Company. The Company may terminate the employment of Executive hereunder at any
time without Cause (as hereinafter defined). Notice of any such termination must
be in writing and will be effective upon receipt by Executive. In the event that
(x) the employment of Executive is terminated pursuant to this Section 6(a) or
(y) the Initial Term or any Renewal Term is not renewed by the Company and if
Executive fully complies with Sections 7, 9, 10 and 22 of this Agreement,
(A) the Company will continue to pay to Executive the Base Salary per annum as
in effect on the date of such termination, in accordance with the standard
payroll practices of the Company as in effect from time to time, for a term of
twelve (12) months immediately following the date of such termination, and
(B) the Executive will be entitled to an annual Incentive Bonus pursuant to
Section 4(c) of this Agreement with respect to the fiscal year ending within
such twelve (12) month period (which annual Incentive Bonus shall be the
Incentive Bonus paid to the Executive for the performance period immediately
prior to the fiscal year in which the date of termination occurs, but not less
than the amount of the Incentive Bonus paid to the Executive with respect to the
fiscal year ended March 31, 2016, and paid on the last day of the fiscal year
during such twelve (12) month period). If Executive fully complies with
Sections 7, 9, 10 and 22 of this Agreement, the Company shall during the twelve
(12) month period immediately following termination of Executive pursuant to
this Section 6(a), to the extent permissible under any relevant benefit plans of
the Company, continue to provide participation to Executive in all other
benefits provided for under Section 4(e) hereof, at the Company’s expense. If
Executive fully complies with Sections 7, 9, 10 and 22 of this Agreement, on the
date of termination pursuant to this Section 6(a), any tranche of unvested
shares or options held by Executive that would have vested during the twelve
(12) month period following termination shall accelerate and vest without any
further action of any kind by the Company or Executive. Further, if Executive
fully complies with Sections 7, 9, 10 and 22 of this Agreement, any stock option
held by Executive that is vested at the time of Executive’s termination pursuant
to this Section 6(a) (including any portion of such option for which vesting was
accelerated pursuant to the preceding sentence) will be exercisable until the
earlier to occur of (i) the expiration date of such option pursuant to its terms
and (ii) twelve (12) months following the date of termination pursuant to this
Section 6(a).

(b) Termination by the Company for Cause. The Company may terminate the
employment of Executive hereunder for Cause (as hereinafter defined). Executive
shall be entitled to thirty (30) days prior written notice of the Company’s
intent to terminate Executive hereunder and the right to address and/or cure
such Cause during such thirty (30) day notice period, to the extent curable. Any
notice of intent to terminate for Cause must specify the particular grounds
therefor in reasonable detail. In the event that the employment of Executive is
terminated pursuant to this clause (b), the Company will pay to Executive the
amount of all accrued but unpaid Base Salary to the date of such termination,
but no annual Incentive Bonus will be paid with respect to (x) the fiscal year
in which termination occurs, or (y) the immediately prior fiscal year if
Executive is terminated under this clause (b) prior to payment of the Incentive
Bonus applicable to such prior fiscal year. As used herein, “Cause” means
Executive’s (i) having committed in the performance of his duties under this
Agreement one or more acts or omissions constituting fraud, dishonesty, or
willful injury to the Company which results in a material adverse effect on the
business, financial condition or results of operations of the Company,
(ii) having committed one or more acts constituting gross neglect or willful
misconduct which results in a material adverse effect on the business, financial
condition or results of operations of the Company, (iii) breach of fiduciary
duty, (iv) failure to substantially perform assigned duties relating to
Executive’s performance hereunder (other than any such failure owing to
Executive becoming Disabled (as hereinafter defined)) as reasonably determined
by a majority of the entire Compensation Committee of the Board of Directors of
the Company, after consultation with the Chief Executive Officer of the Company,
(v) conviction of, or the entry by the Executive of any plea of guilty or nolo
contendere to, any felony, (vi) material breach of any provision of this
Agreement as reasonably determined by the Compensation Committee of the Board of
Directors of the Company, after consultation with the Chief Executive Officer;
provided, however, that in any of the foregoing circumstances, Executive has
failed to cure such Cause, to the extent curable, within the thirty (30) day
period referenced in the second sentence of this Section 6(b). In the event
Executive is terminated for Cause solely pursuant to (iv) or (vi) above, any
stock option held by Executive that is vested at the time of such termination
may be exercised until the earlier to occur of (A) the expiration date of such
option pursuant to its terms and (B) one year after such termination. In the
event Executive is terminated for Cause other than solely pursuant to (iv) or
(vi) above, any stock option held by Executive shall immediately expire and no
longer be exercisable upon such termination.

(c) Termination by Executive. Executive may terminate his employment hereunder
(x) at any time without cause or (y) for Good Reason (as hereinafter defined).
Notice of any such termination must be in writing and will be effective sixty
(60) days after receipt by the Company or such earlier date as may be specified
by the Company after receipt of such notice. In the event that Executive
terminates employment pursuant to subclause (x) of this clause (c), the Company
will pay to Executive the amount of all accrued but unpaid Base Salary to the
date of such termination, but no annual Incentive Bonus will be paid with
respect to the fiscal year in which termination occurs. In the event that
Executive terminates employment hereunder for Good Reason pursuant to subclause
(y) of this clause (c) and Executive fully complies with Sections 7, 9, 10 and
22 of this Agreement, Executive will be entitled to the same salary, benefits
and bonus payments as would be provided were he to be terminated by the Company
without Cause pursuant to Section 6(a) above. Further, any tranche of unvested
shares or options held by Executive that would have vested during the twelve
(12) month period following termination for Good Reason shall accelerate and
vest without any further action of any kind by the Company or Executive. In
addition, upon a termination by Executive for Good Reason, any stock option held
by Executive that is vested at the time of Executive’s termination (including
any portion of such option for which vesting was accelerated pursuant to the
preceding sentence) will be exercisable until the earlier to occur of (A) the
expiration date of such option pursuant to its terms and (B) twelve (12) months
following the termination of Executive’s employment. As used herein, “Good
Reason” means a termination by Executive of Executive’s employment hereunder
within sixty (60) days after (i) any material diminution in the nature, title,
Base Salary, target Incentive Bonus opportunity as a percentage of Base Salary
or status of Executive’s job responsibilities from those in effect on the
Effective Date or the most recent anniversary thereof, (ii) relocation by the
Company of the Executive’s office to any location not within fifty (50) miles
from Executive’s principal place of employment in New York City as of the
Effective Date or (iii) the Company’s material breach of any provision of this
Agreement which is not cured within thirty (30) days after written notice
thereof from Executive to the Company.

(d) Termination Upon Death. This Agreement will terminate automatically on the
death of Executive. In the event that the employment of Executive is terminated
pursuant to this Section 6(d), the Company will promptly pay to the
representative of Executive the amount of all accrued but unpaid Base Salary to
the date of such termination, the annual Incentive Bonus, if any, described in
Section 4(c) with respect to the fiscal year in which termination occurs, and
Base Salary for a one (1) year period, in accordance with the standard payroll
practices of the Company as in effect from time to time. Further, any stock
option held by Executive that is vested at the time of death will be exercisable
by Executive’s personal representative or estate for a period of one (1) year
from date of death and all unvested stock options and restricted stock awards
held by Executive shall fully vest and such stock options shall be exercisable
by Executive’s personal representative or estate for a period of one (1) year
from date of death.

(e) Termination by the Company by Reason of Disability. The Company may
terminate the employment of Executive hereunder after Executive becomes
Disabled. Notice of any such termination must be in writing and will be
effective thirty (30) days after receipt by Executive. In the event that the
employment of Executive is terminated pursuant to this Section 6(e), the Company
will pay to Executive or his representative the amount of all accrued but unpaid
Base Salary to the date of such termination, the annual Incentive Bonus, if any,
described in Section 4(c) with respect to the fiscal year in which termination
occurs, and Base Salary for a one (1) year period, in accordance with the
standard payroll practices of the Company as in effect from time to time,
reduced by the amount, if any, received by Executive from any disability
insurance maintained by the Company. Further, any stock option held by Executive
that is vested at the time of termination for disability will be exercisable for
a period of one (1) year from date of such termination for disability and all
unvested stock options held by Executive shall fully vest and be exercisable for
a period of one (1) year from date of termination for disability and any
restricted stock awards shall fully vest. As used herein, the term “Disabled”
means Executive becoming physically or mentally disabled or incapacitated to the
extent that he has been or will be unable to perform his duties hereunder on
account of such disabilities or incapacitation for a continuous period of six
(6) months as determined by a qualified independent physician or group of
physicians selected by the Company and approved by Executive or his
representative, such approval not to be unreasonably withheld.

(f) Change of Control. A “Change of Control” shall have occurred if: (i) any
person (as such term is used in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than Dr. Phillip Frost, any member
of his immediate family, and any “person” or “group” (as used in
Section 13(d)(3) of the Exchange Act) that is controlled by Dr. Frost or any
member of his immediate family, any beneficiary of the estate of Dr. Frost, or
any trust, partnership, corporate or other entity controlled by any of the
foregoing, becomes the “beneficial owner” (as determined pursuant to Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company
representing more than thirty-five percent (35%) of the aggregate voting power
of the Company’s then outstanding securities, other than by acquisition directly
from the Company; (ii) there has been a merger or equivalent combination
involving the Company after which forty-nine percent (49%) or more of the voting
stock of the surviving corporation is held by persons other than former
shareholders of the Company; (iii) during any period of two consecutive years,
individuals who at the beginning of such period were members of the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof (unless the appointment, election, or the nomination for election by the
Company’s stockholders, of each director elected during such consecutive
two-year period was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of such period); or
(iv) the Company sells or disposes of all or substantially all of its assets. In
the event that the employment of Executive is terminated in connection with, or
during the twenty-four (24) month period following, a Change in Control either
by the Executive for Good Reason or by the Company or its successor without
Cause, the Company or its successor, as applicable, will pay to Executive in a
lump sum (x) an amount equal to one times the Base Salary per annum as in effect
on the date of such termination plus (y) an amount equal to one times the annual
Incentive Bonus described in Section 4(c), which Incentive Bonus shall be the
Incentive Bonus paid to the Executive for the performance period immediately
prior to the fiscal year in which the date of termination occurs, but not less
than the amount of the Incentive Bonus paid to the Executive with respect to the
fiscal year ended March 31, 2016. For the avoidance of doubt, in the event of
any such payments pursuant to this Section 6(f), no additional payments shall be
made to Executive pursuant to Section 6(a) or 6(c). Also, during the twelve
(12) month period following such termination in connection with a Change in
Control, the Company shall continue to provide participation to the Executive in
all other benefits provided for under Section 4(e) hereof, including, without
limitation, payment of any required amounts pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).

(g) Release and No Further Obligations. As a condition to the payments and other
consideration provided to Executive under each clause of this Section 6, the
Executive shall have executed and delivered to the Company the form of general
release attached hereto as Exhibit A. Except as otherwise expressly provided in
this Agreement and any stock option agreements or restricted stock agreements,
by and between the Company and Executive, from and after the effective date of
any termination of Executive’s employment hereunder pursuant to this Section 6,
the Company will have no further obligations (for the payment of money or
otherwise) to Executive or his representative, as applicable, except for
continuing obligations by the Company or its successor to indemnify Executive in
his capacity as an officer of the Company. If the general release is executed
and delivered and no longer subject to revocation, then the following shall
apply:

(i) To the extent any such cash payment to be made is not “deferred
compensation” for purposes of Code Section 409A, then such payment shall
commence upon the first scheduled payment date immediately after the date the
general release is executed and no longer subject to revocation (the “Release
Effective Date”). The first such cash payment shall include payment of all
amounts that otherwise would have been due prior to the Release Effective Date
under the terms of this Agreement applied as though such payments commenced
immediately upon the termination of Executive’s employment, and any payments
made after the Release Effective Date shall continue as provided herein. The
delayed payments shall in any event expire at the time such payments would have
expired had such payments commenced immediately following the termination of
Executive’s employment.

(ii) To the extent any such cash payment to be made is “deferred compensation”
for purposes of Code Section 409A, then such payment shall be made or commence
upon the sixtieth (60th) day following the termination of Executive’s employment
with interest, to be determined by applying the prime rate published in the Wall
Street Journal on the date of the Executive’s termination of employment or if
such date is not a business day, then the next business day. The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms of this Agreement had such payments commenced
immediately upon the termination of Executive’s employment and any payments made
after the sixtieth (60th) day following the termination of Executive’s
employment shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination of Executive’s employment.

(h) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination of employment
to be a “specified employee” within the meaning of that term in
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Section 409A payable on
account of “separation from service”, no such payment or benefit distribution
will be made to the Executive prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of the Executive’s “separation from
service” (as such term is defined for purposes of Section 409A) or (ii) the date
of the Executive’s death, to the extent such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Section 409A. All
payments and benefits which had been delayed pursuant to the immediately
preceding sentence shall be paid (with interest, to be determined by applying
the prime rate published in the Wall Street Journal on the date of the
Executive’s termination of employment or if such date is not a business day,
then the next business day) to the Employee in a lump sum upon expiration of
such six-month period (or if earlier upon the Employee’s death).

7. Confidentiality.

(a) Executive will not, at any time following the Effective Date, regardless of
whether Executive continues to be employed by the Company and, if Executive’s
employment has been terminated, regardless of the manner, reason, time or cause
thereof, directly or indirectly reveal, report, publish, disclose, transfer or
furnish to any person not entitled to receive the same for the immediate benefit
of the Company any Proprietary Information (as hereinafter defined). The term
“Proprietary Information” means all information of any nature whatsoever, and in
any form, which at the time or times concerns or relates to any aspect of any
business that the Company, or its direct or indirect subsidiaries are involved
in or actively contemplating (the “Business”) and which is confidential or
proprietary to the Company. Proprietary Information includes, but is not limited
to, items, materials and information concerning the following: marketing plans
or strategies; budgets; designs; promotional strategies; client preferences and
policies; creative activities for clients; concepts; intellectual property and
trade secrets; product plans; financial information and all documentation,
reports and data (recorded in any form) relating to the foregoing.
Notwithstanding the foregoing, “Proprietary Information” does not include any
information to the extent it becomes publicly known through no fault of
Executive or any information which Executive is required to disclose as a result
of a subpoena or other legal process.

(b) Executive agrees that all memoranda, notes, records, papers or other
documents, computer disks, computer software programs and the like and all
copies thereof, relating to the Business (the “Business Records”) are and will
be the sole and exclusive property of the Company or its direct or indirect
subsidiaries, as the case may be. Except for use for the benefit of the Company
or its direct or indirect subsidiaries, Executive will not copy or duplicate any
of the Business Records, nor remove them from the facilities of the Company or
its direct or indirect subsidiaries, as the case may be. Executive must comply
with any and all procedures which the Company or its direct or indirect
subsidiaries may adopt from time to time to preserve the confidentiality of
Proprietary Information and the confidentiality of property of the types
described immediately above, whether or not such property contains a legend
indicating its confidential nature.

(c) Upon termination of Executive’s employment with the Company for any reason
whatsoever and at any other time upon the Company’s request, Executive (or his
personal representative) must deliver to the Company all property described in
this Section 7 which is in his possession or control.

(d) Notwithstanding anything contained herein or in any other Company policy or
agreement, Executive shall not be prohibited from reporting suspected violations
of law or regulation to any governmental agency, regulatory body,
self-regulatory organization, or law enforcement agency, including but not
limited to the SEC (collectively a “law enforcement entity”), from making any
other disclosures that are protected under any law or regulation, from
participating or cooperating in any inquiry, investigation, or proceeding
conducted by such law enforcement entity, or from making other disclosures that
are protected under state or federal law or regulation, or receiving an award
for information provided to any such law enforcement entity.

8. Representation and Warranty. Executive represents and warrants to the Company
that he is not a party to any employment agreement or other agreement which
restricts, interferes with or impairs, or which might be claimed to restrict,
interfere with or impair, in any way, Executive’s use of any information or
Executive’s execution or performance of this Agreement.

9. Discoveries and Improvements. Executive acknowledges and agrees that all
inventions, discoveries, and improvements, whether patentable or unpatentable,
made, devised, or discovered by Executive, whether by himself, or jointly with
others, from the date hereof until the expiration of the Term hereof, reasonably
deemed to be directly related to or pertaining in any way to the Business, will
be promptly disclosed in writing to the Chief Executive Officer (or such other
officer as the Chief Executive Officer may designate) of the Company and will be
the sole and exclusive property of the Company. Executive agrees to execute any
assignments to the Company or its nominee of his entire right, title, and
interest in and to any such inventions, discoveries, and improvements and to
execute and deliver at the cost of the Company any other instruments and
documents that may be requested by the Company that are requisite or desirable
in applying for and obtaining patents, copyrights or trademarks, with respect
thereto in the United States and in all foreign countries. Executive further
agrees, whether or not in the employ of the Company, to cooperate, to the extent
and in the manner requested by the Company, in the prosecution or defense of any
patent, trademark or copyright claims or any litigation or other proceeding
involving any inventions, trade secrets, processes, discoveries, or improvements
covered by this Agreement, provided that all expenses thereof shall be paid by
the Company.

10. Restrictive Covenants.

(a) Executive acknowledges and agrees that his position with the Company places
him in a position of confidence and trust with respect to Proprietary
Information. Executive consequently agrees that it is reasonable and necessary
for the protection of the goodwill of the Business that Executive make the
covenants contained herein. Accordingly, Executive agrees that, during the Term
of this Agreement and for a period of twelve (12) months after the date of
expiration or termination of Executive’s employment hereunder for any reason
whatsoever, Executive will not, without the prior written consent of the Company
and provided that the Company has not failed to make any payments to the
Executive when due in accordance with the provisions of Section 6 hereof and
otherwise comply with the terms and conditions of this Agreement, (i) employ,
solicit or encourage to leave the employ of the Company, or to become employed
by any person other than the Company, any employee of the Company, or any
individual who was an employee of the Company during the one year prior to the
termination or expiration of Executive’s employment, (ii) persuade or attempt to
persuade any customer of the Company as of the date of the termination or
expiration of Executive’s employment, or during the one year prior to the
termination or expiration of Executive’s employment, to cease doing business
with, or to reduce the amount of business it does with, the Company, or solicit
the business of any of the Company’s customers as of the date of the termination
or expiration of Executive’s employment, or during the one year prior to the
termination or expiration of Executive’s employment hereunder with respect to
any product or service which competes with the products and services of the
Company as of the date of termination of Executive’s employment or (iii) 
compete with the Company as a consultant to, employee of, or equity participant
in, any venture which competes with the Business within the United States of
America. No provision of this Section 10 shall prohibit Executive from merely
owning (i.e., having no participation or involvement in the management) no more
than three percent (3%) of the outstanding equity securities of any actively
traded public entity. Notwithstanding anything contained herein to the contrary,
in the event that Executive’s employment is terminated by Executive for Good
Reason or by the Company or any successor without Cause in connection with, or
during the twenty-four (24) month period following, a Change of Control, the
provisions of Sections 10 and 22 of this Agreement shall not apply to Executive.

(b) Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under
Sections 10 and 11 of this Agreement and hereby acknowledges and agrees that the
same are reasonable in time and territory, are designed to avoid competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Executive, would not operate as a bar to Executive’s sole
means of support, are required to protect the legitimate interests of the
Company and do not confer a benefit upon the Company disproportionate to the
benefit otherwise afforded Executive by this Agreement.

11. Certain Remedies. The parties hereto acknowledge that, in the event of a
breach or a threatened breach by Executive of any of his obligations under
Sections 7, 9, 10 or 22 of this Agreement, the Company will not have an adequate
remedy at law. Accordingly, in the event of any such breach or threatened breach
by Executive, the Company will be entitled to such equitable and injunctive
relief as may be available to restrain Executive and any business, firm,
partnership, individual, corporation or entity participating in such breach or
threatened breach from the violation of the provisions hereof, and nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for such breach or threatened breach,
including the recovery of damages.

12. Notices. All notices hereunder must be in writing and addressed to the
President of the Company at 122 East 42nd Street, Suite 5000, New York, NY,
10168 and to Executive at the address provided by Executive to the Company. Each
such address for notice may be changed by notice of such change given to the
other party hereto. All such notices will be effective upon receipt.

13. Entire Agreement. This Agreement, together with any agreements executed by
the Company and Executive in respect of awards under any equity, benefit or
welfare plan, constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement, including, without limitation, that certain Employment Letter, dated
as of August 15, 2011, by and between the Company and Executive, as amended.

14. Governing Law/Arbitration. This Agreement will be governed, interpreted and
construed according to the internal laws of the State of New York without regard
to conflict of laws principles. Any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, must be promptly settled by
arbitration by a panel of three (3) arbitrators in New York, New York, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. It is expressly understood that the arbitrators
will have the authority to grant legal and equitable relief, including both
temporary restraints and preliminary injunctive relief to the same extent as
could a court of competent jurisdiction, and that the arbitrators are empowered
to order either side to fully cooperate in promptly resolving any controversies
or claims under this Agreement. Notwithstanding the foregoing, in the event of a
breach or threatened breach by Executive of any provision of Section 7, 9, 10 or
22 of this Agreement, the Company will be entitled to seek an injunction from
any court of competent jurisdiction in the State of New York and Executive
hereby submits to the personal jurisdiction of any such court.

15. Severability. Should any part of this Agreement be held or declared to be
void or illegal for any reason by an arbitrator or court of competent
jurisdiction, such provision will be ineffective, but all other parts of this
Agreement which can be effected without such illegal part will nevertheless
remain in full force and effect. In such a case, the parties shall, and the
court of competent jurisdiction may, replace the invalid provision with a
legally permissible arrangement, which comes nearest to the intended purpose of
the invalid provision.

16. Headings. The Section headings contained in this Agreement are for reference
purposes only and will not affect the meaning or interpretation of this
Agreement.

17. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by the Company hereunder to Executive will be subject to withholding
of such amounts relating to taxes (whether or not related to payments required
to be made by the Company hereunder) as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which will
collectively constitute a single original.

19. No Reliance; Opportunity to Consult with Counsel. The parties hereto each
represent to the other that in executing this Agreement each does not rely upon,
and has not relied upon, any representation or statement not set forth herein
with regard to the subject matter, basis or effect of this Agreement or
otherwise. Executive acknowledges that he has had an opportunity to consult with
an attorney of his choice prior to executing this Agreement.

20. No Assignment. Neither this Agreement nor the right to receive any payments
hereunder may be assigned by Executive except as provided for herein. This
Agreement will be binding upon Executive, his heirs, executors and
administrators and upon the Company, its successors and assigns.

21. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any damages that Executive may incur or other payments to be made to
Executive hereunder as a result of any termination or expiration of this
Agreement, nor shall any payments to Executive be reduced by any other payments
Executive may receive.

22. Non-Disparagement. Executive agrees not to publicly criticize, denigrate or
disparage the Company, its past and present direct and indirect subsidiaries,
affiliates, successors, assigns and all of their past and present employees,
officers and directors. The Company agrees not to, and to use commercially
reasonable efforts to cause its past and present direct and indirect
subsidiaries, affiliates, successors, assigns and all of their past and present
employees, officers and directors not to, publicly criticize, denigrate or
disparage Executive.

23. Survival. The provisions of Sections 6, 7, 9, 10, 11, 13, 14, 15, 17, 20,
21, 22 and this Section 23 will survive the termination or expiration of this
Agreement.

24. Failure to Utilize. The Company will have no obligation to use Executive’s
services or the rights granted hereunder in connection therewith or otherwise,
and the Company will be deemed to have fully satisfied its obligations hereunder
by paying to Executive the compensation due Executive in accordance with the
terms of this Agreement.

25. Waiver. A delay or failure by either party to require strict performance by
the other party of any undertakings or agreements contained in this Agreement
will not waive, affect or diminish any right of such party thereafter to demand
strict compliance and performance therewith. Any waiver by either party of any
default by the other party under this Agreement will not waive or affect any
other such default, whether such default is prior or subsequent thereto and
whether of the same or a different type.

26. Compliance with Section 409A.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) so as not to subject
Executive to the payment of the additional tax, interest and any tax penalty
which may be imposed under Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “termination of the
Employment Period” or like terms shall mean “separation from service.”

(iii) All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive (provided that if any such
reimbursements constitute taxable income to Executive, such reimbursements shall
be paid no later than March 15th of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

(iv) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.  

                      Castle Brands Inc.       Executive By:    /s/ Richard
Lampen
      By:    /s/ Alejandra Pena      
               
Name: 
  Richard Lampen           Name: Alejandra Pena    
Title: 
  President and Chief Executive Officer            

EXHIBIT A

Form of General Release

GENERAL RELEASE

1. (a) As a condition to and in consideration of the payments and benefits
described in Section 6 of the Employment Agreement, dated as of April 7, 2017,
between Castle Brands Inc. and me relating to my employment with Castle Brands
Inc., and for other good and valuable consideration, I, with the intention of
binding myself and my heirs, beneficiaries, trustees, administrators,
executives, assigns and legal representatives (collectively, the “Releasors”),
hereby irrevocably and unconditionally release, remise, and forever discharge
Castle Brands Inc. and the Releasees (as defined in Section 1(b)) with respect
to any and all agreements, promises, rights, debts, liabilities, claims, causes
of action and demands of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common law, or statutory, under federal, state or
local law or otherwise), whether known or unknown, asserted or unasserted, fixed
or contingent, apparent or concealed, that the Releasors ever had, now have or
hereafter can, shall or may have for, upon, or by reason of any matter, cause or
thing whatsoever existing, accruing, arising or occurring at any time on or
prior to the date I execute this General Release, including, without limitation,
(i) any and all rights and claims arising out of or in connection with my
employment by Castle Brands Inc., the terms and conditions of such employment,
or the termination of my employment; (ii) any and all contract claims, claims
for bonuses, claims for severance allowances or entitlements; (iii) fraud
claims, defamation, disparagement and other personal injury and tort claims; and
(iv) claims under any federal, state, or municipal employee benefit, wage
payment, discrimination, or fair employment practices law (e.g., on the basis of
sex, religion, age, race, or disability), statute, or regulation, and claims for
costs and expenses (including but not limited to experts’ fees and attorneys’
fees) with respect thereto. This General Release includes, without limitation,
any and all rights and claims under the Title VII of the Civil Rights Act of
1964, as amended, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the U.S. Pregnancy Discrimination Act,
the U.S. Family and Medical Leave Act, the U.S. Fair Labor Standards Act, the
U.S. Equal Pay Act, The Workers Adjustment and Notification Act, the Equal Pay
Act of 1963, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act of 1990, the Civil Rights Act of 1866, the Family and
Medical Leave Act of 1993, the Civil Rights Act of 1991, the New York
Conscientious Employee Protection Act, the New York Equal Pay Act, the New York
Smokers’ Rights Law, the New York Family Leave Act, the New York Genetic Privacy
Act, and the New York Constitution, in each case as such laws have been or may
be amended. Nothing in this General Release shall deprive me of any compensation
that was earned but not paid prior to my termination; accrued benefits to which
I have acquired a vested right under any employee benefit plan or policy, stock
plan or deferred compensation arrangement; any other benefits or any health care
continuation coverage to the extent required by applicable law; or any right
that I may have under the Employment Agreement dated April 7, 2017, as amended.

(b) For purposes of this General Release, the term “Castle Brands Inc. and the
Releasees” includes Castle Brands Inc., its past and present direct and indirect
subsidiaries, affiliates, successors, assigns, and all of its and their past,
preset, and future employees, officers, directors, attorneys, agents, and legal
representatives, whether acting as agents or in individual capacities, and this
General Release shall inure to the benefit of and shall be binding and
enforceable by all such entities and individuals.

2. Notwithstanding anything to the contrary in this General Release, in the
event that any of the parties released under this General Release initiates a
lawsuit or other claim (each, an “Original Lawsuit or Claim”) against any of the
Releasors, the Releasors may counterclaim or bring any lawsuit or other claim
against such released party and/or Castle Brands Inc. and/or its subsidiaries so
long as such counterclaim, lawsuit or other claim is related to the Original
Lawsuit or Claim. Except as specifically stated in this Section 2, this
Section 2 shall not affect the other provisions of this General Release

3. (a) Opportunity to Review. I acknowledge that before signing this General
Release, I was given a period of at least forty-five (45) days in which to
review and consider it. I acknowledge that I was encouraged by Castle Brands
Inc. to review this General Release, and that to the extent I wish to do so I
have done so. I further acknowledge that I have read this General Release in its
entirety, and that I fully understand the terms and legal effect of this General
Release. I am entering into this General Release voluntarily and of my own free
will. If I executed this General Release before the end of the forty-five
(45) day period, such early execution was completely voluntary, and I had
reasonable and ample time in which to review this General Release.

(b) Revocability. I agree that, for a period of seven days after I sign this
General Release (the “Revocation Period”), I have the right to revoke it by
providing notice, in writing (delivered by hand or by overnight mail), to Castle
Brands Inc., Attention: President and Chief Executive Officer. Notwithstanding
anything contained herein to the contrary, this General Release will not become
effective and enforceable until after the expiration of the Revocation Period.  

             
Date signed:
           
 
           
 
         

Name:
           

2